Exhibit 10.32 Code: JH-HJ-071004 Location: Jinhui Company Date: 01/01/2008 Coal Tar sales contracts Seller: Xiaoyi Jinhui Coal&Coking Co., Ltd Purchaser: Taiyuan Hongxing Carbon Co., Ltd The Seller and Purchaser reach the following agreement through friendly negotiation. 1. Product name: Coal Tar 2. Quantity: 800 Ton/Month 3. Price: RMB2300 / Ton (including tax).It shall inform the purchaser in a timely manner if there is a change in price. (Due to the fluctuation of the price, the price shall be adjusted through a Price Adjustment Letter) 4. Quality Standard: Water Content<4%, Density 1.15g/cm31.20g/cm3, CPS<4%, Ad <0.13%, TOL Insoluble Substance 3.5%-7.0%. The quality is subject to seller’s laboratory test report, purchaser may check it. It shall be settled through negotiation if dispute arise. 5. Settlement amount and reasonable loss: It shall be based on the weights calculated from seller, purchaser supervise the weight process. It shall be settled through negotiation if the weight difference is significant. 6. Settlement: It shall be settled in a timely manner if there is a weight difference. 7. Delivery place: at seller factory 8. Transportation: By trucks 9. Default responsibility and solutions: The default party takes the full responsibility, and it shall be settled through negotiation if there is a contract dispute. 10.Valid period: From January 1, 2008 to December 31, 2008 11.The contract is in duplicate,seller and purchaser each hold a contract, the contract come into force once it is signed and sealed by both parties. Seller: Xiaoyi Jinhui Coal&Coking Co., Ltd Purchaser: Taiyuan Hongxing Carbon Co. Ltd Signature (Seal) Signature (Seal)
